Order modified on the law and facts so as to direct a new trial of all issues and as so modified, affirmed, without costs of this appeal to either party. Memorandum: We regard the motion made by the plaintiff’s counsel, upon the coming in of the verdict, as a motion to set aside the verdict upon the ground of inadequacy, with an abortive effort upon the part of plaintiff’s counsel to limit the effect of the setting aside of the verdict to the issue of damages so that the verdict would continue to stand as an adjudication of the defendant’s liability. The court ordered a new trial with a similar purported limitation. Hnder the authorities cited in the dissenting memorandum, we agree that the